 

EXHIBIT 10.1

 

SECOND AMENDMENT
TO

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF AMERICAN FINANCE OPERATING PARTNERSHIP, L.P.

 

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF AMERICAN FINANCE OPERATING PARTNERSHIP, L.P. (this “Amendment”),
dated as of March 22, 2019, is entered into by AMERICAN FINANCE TRUST, INC., a
Maryland corporation, as general partner (the “General Partner”) of AMERICAN
FINANCE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the
“Partnership”), for itself and on behalf of any limited partners of the
Partnership. Capitalized terms used but not otherwise defined in this Amendment
shall have the meanings given to such terms in the Second Amended and Restated
Agreement of Limited Partnership of the Partnership entered into on July 19,
2018 (as now or hereafter amended, restated, modified, supplemented or replaced,
the “Partnership Agreement”).

 

WHEREAS, Section 4.02(a) of the Partnership Agreement authorizes the General
Partner to cause the Partnership to issue additional Partnership Units in one or
more classes, or one or more series of any such classes, with such designations,
preferences and relative, participating, optional or other special rights,
powers, preferences and duties, including rights, powers, preferences an duties
senior and superior to the then-outstanding Partnership Units as shall be
determined by the General Partner, in its sole and absolute discretion without
the approval of any Limited Partner or other Person;

 

WHEREAS, the General Partner has authorized the issuance and sale of up to
1,380,000 shares of its 7.50% Series A Cumulative Redeemable Perpetual Preferred
Stock, par value $0.01 per share (the “Series A Preferred Stock”), at a gross
offering price of $25.00 per share of Series A Preferred Stock and, in
connection therewith, the General Partner, pursuant to Section 4.02(b) of the
Partnership Agreement, is contributing the net proceeds of such issuance and
sale to the Partnership in exchange for, and is causing the Partnership to issue
to the General Partner, the Series A Preferred Units (as hereinafter defined);
and

 

WHEREAS, pursuant to the authority granted to the General Partner pursuant to
Section 4.02(a) and Article 14 of the Partnership Agreement, and as authorized
by the unanimous written consent of the offering committee of the Board of
Directors of the General Partner, which has been delegated certain power and
authority of the Board of Directors of the General Partner, dated as of March
21, 2019, the General Partner desires to amend the Partnership Agreement (i) to
set forth the designations, rights, powers, preferences and duties and other
terms of the Series A Preferred Units and (ii) to issue the Series A Preferred
Units to the General Partner.

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the General Partner hereby
amends the Partnership Agreement as follows:

 

1.            The Partnership Agreement is hereby amended by the addition of a
new annex thereto, entitled “Annex A,” in the form attached hereto as Annex A,
which sets forth the designations, allocations, preferences, conversion or other
special rights, powers and duties of the Series A Preferred Units which exhibit
shall be attached to and made a part of, and shall be an exhibit to, the
Partnership Agreement.

 

2.             Pursuant to Sections 4.02(a) and 4.02(b) of the Partnership
Agreement, effective as of the applicable issuance date of any issuance of
shares of Series A Preferred Stock by the General Partner, the Partnership will
issue Series A Preferred Units to the General Partner in an amount that will be
reflected on Schedule A to the Partnership Agreement, as such Schedule A may be
amended or restated by the General Partner in its sole discretion from time to
time to the extent necessary to reflect such issuances, but in no event shall
the number of Series A Preferred Units issued pursuant to this Amendment exceed
1,380,000 or such greater number of shares of Series A Preferred Stock as may be
hereafter authorized for issuance by the General Partner. The Series A Preferred
Units have been created and are being issued in conjunction with the General
Partner’s issuance and sale of the Series A Preferred Stock, and as such, the
Series A Preferred Units are intended to have designations, preferences and
other rights and terms that are substantially the same as those of the Series A
Preferred Stock, all such that the economic interests of the Series A Preferred
Units and the Series A Preferred Stock are substantially similar, and the
provisions, terms and conditions of this Amendment, including without limitation
the attached Annex A, shall be interpreted in a fashion consistent with this
intent. In return for the issuance to the General Partner of the Series A
Preferred Units, the General Partner has contributed to the Partnership the net
proceeds from its issuance and sale of the Series A Preferred Stock (the General
Partner’s capital contribution shall be deemed to equal the amount of the gross
proceeds of that share issuance (i.e., the net proceeds actually contributed,
plus any underwriter’s discount or other expenses incurred, with any such
discount or expense deemed to have been incurred by the General Partner on
behalf of the Partnership)).

 



 

 

3.            The foregoing recitals are incorporated in and are made a part of
this Amendment.

 

4.            Except as specifically defined herein, all capitalized terms shall
have the definitions provided in the Partnership Agreement. This Amendment has
been authorized by the General Partner pursuant to Article 14 of the Partnership
Agreement and does not require execution by any Limited Partner or any other
Person.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

  GENERAL PARTNER:       AMERICAN FINANCE TRUST, INC.         By: /s/ Edward M.
Weil, Jr.            Name: Edward M. Weil, Jr.   Title: Chief Executive Officer
and President

 



 

 

ANNEX A

 

DESIGNATION OF THE SERIES A PREFERRED UNITS

OF

AMERICAN FINANCE OPERATING PARTNERSHIP, L.P.

 

1.     Designation and Number. A series of Preferred Units (as defined below) of
American Finance Operating Partnership, L.P., a Delaware limited partnership
(the “Partnership”), designated the “7.50% Series A Cumulative Redeemable
Perpetual Preferred Units” (the “Series A Preferred Units”), is hereby
established. The number of authorized Series A Preferred Units shall be
1,380,000.

 

2.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms in the Second Amended and Restated
Agreement of Limited Partnership of American Finance Operating Partnership, L.P.
(as now or hereafter amended, restated, modified, supplemented or replaced, the
“Partnership Agreement”). The following defined terms used herein shall have the
meanings specified below:

 

“Articles Supplementary” means the Articles Supplementary of the General Partner
filed with the State Department of Assessments and Taxation of the State of
Maryland on March 22, 2019, designating the terms, rights and preferences of the
Series A Preferred Stock.

 

“Base Liquidation Preference” shall have the meaning provided in Section 6(a).

 

“Capital Gains Amount” shall have the meaning provided in Section 5(g).

 

“Change of Control” shall have the meaning provided in the Articles
Supplementary.

 

“Common Stock” shall have the meaning provided in the Articles Supplementary.

 

“Delisting Event” shall have the meaning provided in the Articles Supplementary.

 

“Distribution Record Date” shall have the meaning provided in Section 5(a).

 

“Junior Preferred Units” shall have the meaning provided in Section 4.

 

“Liquidating Distribution” shall have the meaning provided in Section 6(a).

 

“Parity Preferred Units” shall have the meaning provided in Section 4.

 

“Partnership Agreement” shall have the meaning provided above.

 

“Redemption Date” shall have the meaning provided in Section 7(a).

 

“Preferred Units” means all Partnership Units designated as preferred units by
the General Partner from time to time in accordance with Section 4.02(a) of the
Partnership Agreement.

 

“Senior Preferred Units” shall have the meaning provided in Section 4.

 

“Series A Preferred Return” shall have the meaning provided in Section 5(a).

 

“Series A Preferred Stock” shall have the meaning provided in the Articles
Supplementary.

 

“Series A Preferred Unit Distribution Payment Date” shall have the meaning
provided in Section 5(a).

 

“Series A Preferred Units” shall have the meaning provided in Section 1.

 

“Total Distributions” shall have the meaning provided in Section 5(g).

 



 

 

3.     Maturity. The Series A Preferred Units have no stated maturity and will
not be subject to any sinking fund or mandatory redemption.

 

4.     Rank. In respect of rights to the payment of distributions and the
distribution of assets in the event of any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Partnership, the Series A
Preferred Units shall rank (a) senior to all classes or series of Common Units
and any class or series of Preferred Units issued by the Partnership, the terms
of which expressly provide that such units rank junior to the Series A Preferred
Units with respect to distribution rights and rights upon the voluntary or
involuntary liquidation, dissolution or winding up of the Partnership (the
“Junior Preferred Units”); (b) on parity with any class or series of Preferred
Units issued by the Partnership, the terms of which expressly provide that such
units rank on parity with the Series A Preferred Units with respect to
distribution rights and rights upon the voluntary or involuntary liquidation,
dissolution or winding up of the Partnership (the “Parity Preferred Units”); and
(c) junior to any class or series of Preferred Units issued by the Partnership,
the terms of which expressly provide that such units rank senior to the Series A
Preferred Units with respect to distribution rights and rights upon the
voluntary or involuntary liquidation, dissolution or winding up of the
Partnership (the “Senior Preferred Units”).  The term “Preferred Units” does not
include convertible or exchangeable debt securities of the Partnership,
including convertible or exchangeable debt securities which will rank senior to
the Series A Preferred Units prior to the conversion or exchange. The Series A
Preferred Units will also rank junior in right or payment to the Partnership’s
existing and future indebtedness. All of the Series A Preferred Units shall rank
equally with one another and shall be identical in all respects.

 

5.     Distributions.

 

a.     Subject to the preferential rights of holders of any class or series of
Senior Preferred Units of the Partnership, the holders of Series A Preferred
Units shall be entitled to receive, when, as and if authorized by the General
Partner and declared by the Partnership, out of assets of the Partnership
legally available for payment of distributions, cumulative cash distributions in
the amount of $1.875 per unit per year, which is equivalent to the rate of 7.5%
of the Base Liquidation Preference (as defined below) per unit per year (the
“Series A Preferred Return”). The Series A Preferred Return shall accrue and be
cumulative from and including the date of original issue of any Series A
Preferred Units and shall be payable quarterly in arrears, on or about the 15th
day of each January, April, July and October of each year (or, if not a Business
Day, the next succeeding business day, each a “Series A Preferred Unit
Distribution Payment Date”) for the period ending on such Series A Preferred
Unit Distribution Payment Date, commencing on July 15, 2019.  The amount of any
distribution payable on the Series A Preferred Units for any partial
distribution period will be prorated and computed, and for any full distribution
period will be computed, on the basis of twelve 30-day months and a 360-day
year. Distributions will be payable in arrears to holders of record of the
Series A Preferred Units as they appear on the records of the Partnership at the
close of business on the applicable record date, which shall be the Series A
Record Date (as defined in the Articles Supplementary), which is the close of
business on the date set by the Board of Directors as the record date for the
payment of dividends on Series A Preferred Stock (each, a “Distribution Record
Date”).

 

b.     No distributions on the Series A Preferred Units shall be authorized by
the General Partner or declared and or set apart for payment by the Partnership
at such time as the terms and conditions of any agreement of the General Partner
or the Partnership, including any agreement relating to the indebtedness of any
of them, prohibits such authorization, payment or setting apart for payment or
provides that such authorization, payment or setting apart for payment would
constitute a breach thereof or a default thereunder, or if such authorization,
payment or setting apart for payment shall be restricted or prohibited by law.

 

c.     Notwithstanding anything to the contrary contained herein, the Series A
Preferred Return will accrue whether or not distributions are authorized by the
General Partner or declared by the Partnership. No interest or additional
distributions shall be payable in respect of any accrued and unpaid Series A
Preferred Return.

 

2

 

 

d.     Except provided in Section 5(e) below, no distributions shall be declared
and paid or set apart for payment, and no other distribution of cash or other
property may be declared and made, directly or indirectly, on or with respect to
any Common Units, Parity Preferred Units or Junior Preferred Units of the
Partnership (other than a distribution paid in units of, or options, warrants or
rights to subscribe for or purchase units of, Common Units or Junior Preferred
Units) for any period, nor shall units of any class or series of Common Units,
Parity Preferred Units or Junior Preferred Units be redeemed (or assets be paid
to our made available for a sinking fund for the redemption of any such units of
the Partnership), purchased or otherwise acquired (except (i) by conversion into
or exchange for Common Units or Junior Preferred Units, (ii) for the acquisition
of units corresponding with the acquisition of shares pursuant to the provisions
of Section 5.7 of Article V of the Charter, and (iii) for purchases or exchanges
pursuant to a purchase or exchange offer made on the same terms to all holders
of Series A Preferred Units and all holders of Parity Preferred Units), unless
full cumulative distributions on the Series A Preferred Units for all past
distribution periods shall have been or contemporaneously are declared and paid
or declared and a sum sufficient for the payment thereof is set apart for such
payment.

 

e.     When cumulative distributions are not paid in full (or declared and a sum
sufficient for such full payment is not set apart) on the Series A Preferred
Units and any Parity Preferred Units, all distributions (other than (i) any
acquisition of units corresponding with the acquisition of shares pursuant to
the provisions of Section 5.7 of Article V of the Charter or (ii) a purchase or
exchange pursuant to a purchase or exchange offer made on the same terms to all
holders of Series A Preferred Units and all holders of Parity Preferred Units)
declared on the Series A Preferred Units and any Parity Preferred Units shall be
declared pro rata so that the amount of distributions declared per Series A
Preferred Unit and such Parity Preferred Units shall in all cases bear to each
other the same ratio that accrued distributions per Series A Preferred Unit and
such Parity Preferred Units (which shall not include any accrual in respect of
unpaid distributions on any Parity Preferred Units for prior distribution
periods if such Parity Preferred Units do not have a cumulative distribution)
bear to each other. No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution payment or payments on Series A Preferred
Units which may be in arrears.

 

f.     Holders of Series A Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or units of the Partnership, in
excess of the Series A Preferred Return on the Series A Preferred Units as
provided above. Any distribution made on the Series A Preferred Units shall
first be credited against the earliest accrued but unpaid Series A Preferred
Return which remains payable.

 

g.     If, for any taxable year, the General Partner elects to designate as
“capital gain dividends” (as defined in Section 857 of the Code) any portion
(the “Capital Gains Amount”) of the total distributions not in excess of the
General Partner’s earnings and profits (as determined for U.S. federal income
tax purposes) paid or made available for such taxable year to holders of all
classes and series of the General Partner’s stock (the “Total Distributions”),
then the portion of the Capital Gains Amount that shall be allocable to holders
of Series A Preferred Units shall be in the same proportion that the Total
Distributions paid or made available to the holders of Series A Preferred Units
for such taxable year bears to the Total Distributions for such taxable year
made with respect to all classes or series of Partnership Units outstanding.

 

6.     Liquidation Preference.

 

a.     Upon any voluntary or involuntary liquidation, dissolution or winding up
of the affairs of the Partnership, before any distribution or payment shall be
made to the holders of any Common Units or Junior Preferred Units, the holders
of the Series A Preferred Units then outstanding shall be entitled to be paid
out of the assets of the Partnership legally available for distribution to its
Partners a liquidation preference in cash of $25.00 per Series A Preferred Unit
(the “Base Liquidation Preference”), plus an amount equal to any accrued and
unpaid Series A Preferred Return to, but not including, the date of payment
(together with the Base Liquidation Preference, the “Liquidating Distribution”).

 

b.     If upon any such voluntary or involuntary liquidation, dissolution or
winding up of the Partnership, the available assets of the Partnership are
insufficient to pay the full amount of the Liquidating Distributions on all
outstanding Series A Preferred Units and the corresponding amounts payable on
all outstanding Parity Preferred Units, then the holders of Series A Preferred
Units and Parity Preferred Units shall share ratably in any such distribution of
assets in proportion to the full Liquidating Distributions to which they would
otherwise be respectively entitled.

 

3

 

 

c.     After payment of the full amount of the Liquidating Distributions to
which they are entitled, holders of Series A Preferred Units will have no right
or claim to any of the remaining assets of the Partnership.

 

d.    For the avoidance of doubt, the consolidation, merger or conversion of the
Partnership with or into another entity, the merger of another entity with or
into the Partnership, a statutory unit exchange by the Partnership or the sale,
lease, transfer or conveyance of all or substantially all of the assets or
business of the Partnership shall not be considered a liquidation, dissolution
or winding up of the affairs of the Partnership.

 

7.     Optional Redemption.

 

a.     The Series A Preferred Units are not redeemable prior to March 26, 2024,
except as otherwise provided in this Section 7.  On and after March 26, 2024,
the Partnership, at its option, upon not fewer than 30 nor more than 60 days’
written notice, may redeem the Series A Preferred Units, in whole or in part, at
any time or from time to time, for cash, at a redemption price equal to $25.00
per Series A Preferred Unit, plus any accrued and unpaid distributions thereon
(whether or not declared) to, but not including, the date fixed for redemption
(the “Redemption Date”). Such notice shall be deemed to have been given to the
General Partner, in its capacity as holder of the Series A Preferred Units, upon
the giving of any notice by the General Partner to holders of shares of Series A
Preferred Stock with respect to the redemption of such shares. If fewer than all
of the outstanding Series A Preferred Units are to be redeemed, the Series A
Preferred Units to be redeemed may be selected pro rata (as nearly as
practicable without creating fractional units) or by lot.

 

b.     Unless full cumulative distributions on all Series A Preferred Units
shall have been or contemporaneously are declared and paid or declared and a sum
sufficient for the payment thereof set apart for payment for all past
distribution periods, (i) no Series A Preferred Units shall be redeemed unless
all outstanding Series A Preferred Units are simultaneously redeemed, and (ii)
the Partnership shall not purchase or otherwise acquire directly or indirectly
for any consideration, nor shall any monies be paid to or be made available for
a sinking fund for the redemption of, any Series A Preferred Units (except by
conversion into or exchange for Common Units or Junior Preferred Units of the
Partnership); provided, however, that the foregoing shall not prevent the
redemption or purchase of Series A Preferred Units by the Partnership in
connection with a redemption or purchase by the General Partner of Series A
Preferred Stock pursuant to Section 5.7 of Article V of the Charter or otherwise
in order to ensure that the General Partner remains qualified as a REIT for
federal income tax purposes or pursuant to the terms of the Articles
Supplementary, or the purchase or acquisition of Series A Preferred Units
pursuant to a purchase or exchange offer made on the same terms to holders of
all outstanding Series A Preferred Units.

 

c.     If a Redemption Date falls after a Distribution Record Date and on or
prior to the corresponding Series A Preferred Unit Distribution Payment Date,
each holder of Series A Preferred Units on such Distribution Record Date shall
be entitled to the distribution payable on such units on the corresponding
Series A Preferred Unit Distribution Payment Date (including any accrued and
unpaid distributions for prior distribution periods) notwithstanding the
redemption of such units on or prior to such Series A Preferred Unit
Distribution Payment Date. Except as provided above, the Partnership will make
no payment or allowance for unpaid distributions, whether or not in arrears, on
Series A Preferred Units for which a notice of redemption has been given.

 

d.     Upon the occurrence of a Delisting Event or Change of Control, if and
when the General Partner exercises its option to redeem shares of Series A
Preferred Stock as provided in Section 6 of the Articles Supplementary, the
General Partner shall cause the Partnership to concurrently redeem an equal
number of Series A Preferred Units if and when such shares of Series A Preferred
Stock are so redeemed, at a redemption price per Series A Preferred Unit payable
in cash and equal to the same price per share paid by the General Partner to
redeem the shares of Series A Preferred Stock (i.e., a redemption price of
$25.00 per share of Series A Preferred Stock, plus an amount equal to any
accrued and unpaid dividends thereon). No interest shall accrue for the benefit
of the Series A Preferred Units to be redeemed on any cash set aside by the
Partnership.

 

e.     Notwithstanding anything to the contrary contained herein, the
Partnership may redeem one Series A Preferred Unit for each share of Series A
Preferred Stock purchased in the open market, through tender or by private
agreement by the General Partner.

 

4

 

 

f.     All Series A Preferred Units redeemed or otherwise acquired by the
Partnership in any manner whatsoever shall be retired and reclassified as
authorized but unissued Preferred Units, without designation as to class or
series, and may thereafter be reissued as any class or series of Preferred Units
in accordance with the applicable provisions of the Partnership Agreement.

 

g.     Notwithstanding anything to the contrary contained herein, the
Partnership may redeem Series A Preferred Units at any time in connection with
any redemption by the General Partner of the Series A Preferred Stock.

 

8.     Voting Rights. Holders of the Series A Preferred Units will not have any
voting rights.

 

9.     Conversion. The Series A Preferred Units are not convertible or
exchangeable for any other property or securities, except as provided herein.

 

a.     In the event that a holder of shares of Series A Preferred Stock
exercises its right to convert such shares of Series A Preferred Stock into
Common Stock in accordance with the terms of the Articles Supplementary, then,
concurrently with any conversion that actually occurs pursuant to such exercise
(i.e. such shares are not redeemed for cash prior thereto in accordance with the
terms of the Articles Supplementary), an equivalent number of Series A Preferred
Units of the Partnership held by the General Partner shall be automatically
converted into a number of Class A Units of the Partnership equal to the number
of shares of Common Stock issued upon conversion of such Series A Preferred
Stock; provided, however, that if a holder of Series A Preferred Stock receives
cash or other consideration in addition to or in lieu of Common Stock in
connection with such conversion, then the General Partner, as the holder of the
Series A Preferred Units, shall be entitled to receive cash or such other
consideration equal (in amount and form) to the cash or other consideration to
be paid by the General Partner to such holder of the Series A Preferred
Stock. Any such conversion will be effective at the same time the conversion of
Series A Preferred Stock into Common Stock is effective.

 

b.     No fractional units will be issued in connection with the conversion of
Series A Preferred Units into Class A Units. In lieu of fractional Class A
Units, the General Partner shall be entitled to receive a cash payment in
respect of any fractional unit in an amount equal to the fractional interest
multiplied by the Common Stock Price (as defined in the Articles Supplementary)
on the date the shares of Series A Preferred Stock are surrendered for
conversion by a holder thereof.

 

10.     Allocation of Net Income and Net Loss.

 

Article V, Sections 5.01(a), (b) and (c) of the Partnership Agreement are hereby
deleted in their entirety and replaced by Sections 5.01(a), (b) and (c) below:

 

“(a)     Allocations of Net Income and Net Loss. Except as otherwise provided in
this Agreement and subject to Sections 12.02(b) and 13.01(c)(iii), after giving
effect to the special allocations in Sections 5.01(c) and 5.01(d), Net Income,
Net Loss and, to the extent necessary, individual items of income, gain, loss or
deduction, of the Partnership, without duplication, shall be allocated among the
Partners as follows:

 

(i)     first, if the Partnership has Net Income for any taxable year or portion
thereof, such Net Income shall be allocated to the General Partner in respect of
the Series A Preferred Units until it has been allocated Net Income equal to the
excess of (A) the cumulative amount of distributions of Cash Available for
Distribution the General Partner has received for all prior taxable years or
portions thereof with respect to the Series A Preferred Units, over (B) the
cumulative Net Income allocated to the General Partner, pursuant to this Section
5.01(a)(i) for all prior taxable years or portions thereof;

 

(ii)    second, to the Partners holding Class A Units, Class B Units or LTIP
Units pro rata and pari passu to the extent of and in proportion to the
distribution of Cash Available for Distribution to such Partners with respect to
their Class A Units, Class B Units or LTIP Units in accordance with Section
5.02(a)(i);

 

5

 

 

(iii)    third, to the Partners holding LTIP Units pro rata to the extent of and
in proportion to the distribution of Cash Available for Distribution to such
Partners with respect to their Vested LTIP Units in accordance with Section
5.02(a)(ii); and

 

(iv)    thereafter, to the Partners holding Class A Units, Class B Units or LTIP
Units pro rata and pari passu in accordance with each such Partner’s respective
Percentage Interest with respect to such Class A Units, Class B Units or LTIP
Units; provided, that for the avoidance of doubt, Net Loss, and to the extent
necessary, individual items of loss or deductions shall be allocated (A) first
to the Partners holding Class A Units, Class B Units or LTIP Units pro rata and
pari passu in accordance with each such Partner’s respective Percentage Interest
with respect to such Class A Units, Class B Units or LTIP Units until such
Partners have received cumulative allocations of Net Loss equal to the
cumulative amount of Net Income allocated to them pursuant to this Section
5.01(a)(iv), (B) then to the Partners holding LTIP Units to the extent of and in
a manner that has the effect of reversing the allocations of Net Income to such
Partners pursuant to Section 5.01(a)(iii), (C) then to the Partners holding
Class A Units, Class B Units or LTIP Units to the extent of and in a manner that
has the effect of reversing the allocations of Net Income to such Partners
pursuant to Section 5.01(a)(ii), (D) then to the Partners holding Class A Units,
Class B Units or LTIP Units pro rata and pari passu in accordance with each such
Partner’s respective Percentage Interest with respect to such Class A Units,
Class B Units or LTIP Units until each such Partner’s Capital Account with
respect to their Class A Units, Class B Units or LTIP Units has been reduced to
zero, but not below zero (provided, further, that if the Capital Account of one
or more such Partners, but not all such Partners, has been reduced to zero, any
remaining Net Loss, and to the extent necessary, individual item of loss or
deduction shall be allocated to the remaining Partners holding Class A Units,
Class B Units or LTIP Units in the same manner as in this Section
5.01(a)(iii)(D) until the Capital Account of all such Partners with respect to
such Class A Units, Class B Units or LTIP Units has been reduced to zero), (E)
then to the General Partner in respect of its Series A Preferred Units until the
Capital Account of the General Partner with respect to its Series A Preferred
Units has been reduced to zero, and (F) thereafter to the General Partner.

 

(b)    Allocations of Net Property Gain and Net Property Loss. Except as
otherwise provided in this Agreement, after giving effect to the special
allocations in Sections 5.01(c) and 5.01(d), Net Property Gain, Net Property
Loss and, to the extent necessary, individual items of gain or loss comprising
Net Property Gain and Net Property Loss of the Partnership, without duplication,
shall be allocated among the Partners as follows:

 

(i)    first, if the Partnership has Net Property Gain for any taxable year or
portion thereof, such Net Property Gain shall be allocated to the General in
respect of the Series A Preferred Units until it has been allocated Net Property
Gain equal to the excess of (A) the cumulative amount of distributions of Net
Sales Proceeds the General Partner has received for all prior taxable years or
portions thereof with respect to the Series A Preferred Units, over (B) the
cumulative Net Property Gain allocated to the General Partner, pursuant to this
Section 5.01(b)(i) for all prior taxable years or portions thereof;

 

(ii)    thereafter, in a manner such that the Capital Account of each Partner
immediately after making such allocation, is, as nearly as possible, equal
proportionately to (A) the distributions that would be made to such Partner
pursuant to Section 5.02(b) if the Partnership were dissolved, its affairs wound
up and its assets sold for cash equal to their Gross Asset Value, as determined
in the reasonable discretion of the General Partner, all Partnership liabilities
were satisfied (limited with respect to each nonrecourse liability to the Gross
Asset Value of the assets securing such liability), and the net assets of the
Partnership were distributed in accordance with Section 5.02(b) to the Partners
immediately after making such allocation, minus (ii) such Partner’s share of
Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain and the
amount, if any and without duplication, that the Partner would be obligated to
contribute to the capital of the Partnership, all computed immediately prior to
the hypothetical sale of assets.

 

6

 

 

(c)    Special Allocations

 

(i)    Special Allocations Regarding Class B Units. Notwithstanding any other
provisions of this Sections 5.01, after giving effect to the regulatory
allocations in Section 5.01(d) but prior to any allocations under Section
5.01(b)(ii), Net Property Gain and, to the extent necessary, individual items of
income and gain comprising Net Property Gain of the Partnership, shall be
allocated to the Partners holding Class B Units until their Class B Economic
Capital Account Balances are equal to (A) the Class A Unit Economic Balance,
multiplied by (B) the number of their Class B Units; provided, that no such Net
Property Gain and, to the extent necessary, individual items of income and gain
comprising Net Property Gain of the Partnership, will be allocated with respect
to any particular Class B Unit unless and to the extent that the Class A Unit
Economic Balance exceeds the Class A Unit Economic Balance in existence at the
time such Class B Unit was issued. Any allocations made pursuant to the first
sentence of this Section 5.01(c)(i) shall be made among the holders of Class B
Units in proportion to the amounts required to be allocated to each under this
Section 5.01(c)(i). The parties agree that the intent of this Section 5.01(c)(i)
is to make the Capital Account balance associated with each Class B Unit to be
economically equivalent to the Capital Account balance associated with the Class
A Units outstanding (on a per-unit basis), but only if and to the extent that
the Capital Account balance associated with the Class A Units outstanding,
without regard to the allocations under this Section 5.01(c)(i), has increased
on a per-unit basis since the issuance of the relevant Class B Unit. To the
extent Net Property Loss is allocated to Partners holding Class B Units pursuant
to Section 5.01(b), such Net Property Loss shall be allocated among the Partners
holding Class B Units in a manner that reverses the allocation of Net Property
Gain to such Partner pursuant to this Section 5.01(c)(i).

 

(ii)    Special Allocations Regarding the Special Limited Partner Interest.
Notwithstanding any other provisions of this Sections 5.01, after giving effect
to the regulatory allocations in Section 5.01(d), and to the extent not
previously allocated pursuant to Section 5.01(d)(ii), and the special
allocations in Section 5.01(c)(i), but prior to any allocations under Section
5.01(b)(ii), Net Property Gain and, to the extent necessary, individual items of
income and gain comprising Net Property Gain of the Partnership, and Liquidating
Gain shall be allocated to the Special Limited Partner until the Special Limited
Partner has received aggregate allocations of income for all fiscal years equal
to the Listing Amount.

 

(iii)    Special Allocations Regarding LTIP Units. Notwithstanding any other
provisions of this Sections 5.01, after giving effect to the regulatory
allocations in Section 5.01(d) and the special allocations in Sections
5.01(c)(i) and 5.01(c)(ii), but prior to any allocations under Section
5.01(b)(ii), Net Property Gain and, to the extent necessary, individual items of
income and gain comprising Net Property Gain of the Partnership, shall be
allocated to the LTIP Unitholders until their LTIP Economic Capital Account
Balances are equal to (i) the Class A Unit Economic Balance, multiplied by (ii)
the number of their LTIP Units; provided that no such Net Property Gain and, to
the extent necessary, individual items of income and gain comprising Net
Property Gain of the Partnership, will be allocated with respect to any
particular LTIP Unit unless and to the extent that the Class A Unit Economic
Balance exceeds the Class A Unit Economic Balance in existence at the time such
LTIP Unit was issued. Any allocations made pursuant to the first sentence of
this Section 5.01(c)(iii) shall be made among the LTIP Unitholders in proportion
to the amounts required to be allocated to each under this Section 5.01(c)(iii).
The parties agree that the intent of this Section 5.01(c)(iii) is to make the
Capital Account balance associated with each LTIP Unit to be economically
equivalent to the Capital Account balance associated with the Class A Units
outstanding (on a per-unit basis), but only if and to the extent that the
Capital Account balance associated with the Class A Units outstanding, without
regard to the allocations under this Section 5.01(c)(iii), has increased on a
per-unit basis since the issuance of the relevant LTIP Unit. To the extent Net
Property Loss is allocated to LTIP Unitholders pursuant to Section 5.01(b)(ii),
such Net Property Loss shall be allocated among the LTIP Unitholders in a manner
that reverses the allocation of Net Property Gain to the LTIP Unitholders
pursuant to this Section 5.01(c)(iii).”

 

Article V, Section 5.01 of the Partnership Agreement is hereby amended with the
addition of Section 5.01(g), below:

 

“(g)    It is the intention of the parties hereunder that the aggregate Capital
Account balance of the General Partner in respect of the Series A Preferred
Units at any date shall not exceed the amount of the original Capital
Contributions made in respect of the Series A Preferred Units plus all accrued
and unpaid distributions thereon, whether or not declared, to the extent not
previously distributed. Notwithstanding anything to the contrary contained
herein, in connection with the liquidation of the Partnership or the interest of
a holder of Series A Preferred Units, and prior to making any other allocations
of Net Income or Net Loss, items of income and gain or deduction and loss shall
first be allocated to the General Partner in respect of the Series A Preferred
Units in such amounts as is required to cause the General Partner’s adjusted
Capital Account in respect of the Series A Preferred Units (taking into account
any amounts such Partner is obligated to contribute to the capital of the
Partnership or is deemed obligated to contribute pursuant to Regulations Section
1.704-1(b)(2)(ii)(c)(2)) to equal the amount the General Partner is entitled to
receive pursuant to the provisions of the Partnership Agreement in respect to
the Series A Preferred Units.”

 

7

 

 

11.     Additional Allocation Provisions.

 

Article V, Section 5.06(a) of the Partnership Agreement is hereby deleted in its
entirety and replaced by Section 5.06(a), below:

 

“(a)    Upon liquidation of the Partnership, after the satisfaction of all the
debts and obligations of the Partnership, to the extent permitted by law,
whether by payment or the making of reasonable provision for payment thereof,
any remaining assets of the Partnership shall be distributed, subject to Section
5.07(b), first to the General Partner in respect of the Series A Preferred Units
until its Capital Account with respect to the Series A Preferred Units has been
reduced to zero and then to all Partners (including the Special Limited Partner)
with positive Capital Accounts in accordance with their respective positive
Capital Accounts.

 

Article V, Section 5.07(b) of the Partnership Agreement is hereby deleted in its
entirety and replaced by Section 5.07(b), below:

 

“(b)    Notwithstanding anything to the contrary in this Agreement, it is the
intent of the Partners (including the Special Limited Partner) that the
allocation provisions of Section 5.01 produce (a) a final Capital Account
balance of the General Partner in respect of the Series A Preferred Units equal
to the aggregate Base Liquidation Preference, plus any accrued but unpaid Series
A Preferred Return for each Series A Preferred Unit and (b) final Capital
Account balances of the Partners (including the Special Limited Partner) equal
to the amount such Partners would receive with respect to their Class A Units,
Class B Units, LTIP Units or the Special Limited Partner Interest pursuant to
Section 5.02(b). To the extent the allocation provisions of Section 5.01 would
fail to produce such final Capital Account balances, (y) such provisions shall
be amended by the General Partner if and to the extent necessary to produce such
result and (z) Net Income, Net Loss, Net Property Gain, Net Property Loss and,
to the extent necessary, individual items of income, gain, loss and deduction,
of the Partnership for prior open years shall be reallocated by the General
Partner, in its sole and absolute discretion, among the Partners to the extent
it is not possible to achieve such result with allocations of Net Income, Net
Loss, Net Property Gain, Net Property Loss and, to the extent necessary,
individual items of income, gain, loss and deduction, of the Partnership for the
current year and future years. This Section 5.07(b) shall control
notwithstanding any reallocation or adjustment of taxable Net Income, Net Loss,
Net Property Gain, Net Property Loss and, to the extent necessary, individual
items of income, gain, loss and deduction, of the Partnership by the Service or
any other taxing authority. The General Partner shall have the authority to
amend this Agreement without the consent of the Limited Partners or the Special
Limited Partner, as it reasonably considers advisable, to make the allocations
and adjustments described in this Section 5.07(b).

 

12. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms.

 

8

